EXAMINER’S AMENDMENT
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan F. Heavener in a voicemail recording made 06/21/2022.
The application has been amended as follows: 

Regarding Claim 1:
In the Last Line: After “the first stress-decoupling trench”, insert ---, and wherein the each of the plurality of particle filter trenches forms a cross-pattern or an X-pattern with the first stress-decoupling trench---.

Regarding Claim 7:
Cancel Claim 7.

Regarding Claim 8:
In Line 2: Delete “intersect”.
Insert ---intersects--- to ensure proper subject-verb agreement with the singular “each of the plurality of particle filter trenches” [emphasis examiner’s].

Regarding Claim 10:
In Lines 2-3: Delete “intersect with the first stress-decoupling trench in a cross pattern or an X-pattern and”.
Insert ---intersects--- to ensure proper subject-verb agreement with the singular “the each of the plurality of particle filter trenches” [emphasis examiner’s].

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2017/0073218 to- Kaanta et al.  (e.g. see Figs. 5A-C)

U.S. Pre-Grant Pub. 2014/0353772 to- Stermer et al. (e.g. see Figs. 5-8)

C.	U.S. Pre-Grant Pub. 2012/0264250 to- Graham et al. (e.g. see Figs. 1-4, 6, & 13)





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 & 8-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1 including a method of manufacturing a semiconductor device, comprising inter alia: 
forming a first stress-decoupling trench that has a vertical extension that extends from the first surface into the substrate, wherein the first stress-decoupling trench vertically extends partially into the substrate towards the second surface although not completely to the second surface; and
forming a plurality of particle filter trenches that vertically extend from the second surface into the substrate, 
wherein the each of the plurality of particle filter trenches form a cross-pattern or an X-pattern with the first stress-decoupling trench,
in combination with the other structural limitations as claimed.

The examiner submits that the above-cited prior art Kaanta and Graham most closely resemble applicant’s invention (e.g. see applicant’s Figs. 1A-D).  However, the prior art fails to teach or suggest that the analogous stress-decoupling trenches (Kaanta 42; Graham 112/214) and pluralities of particle filter trenches (Kaanta 30; Graham 110/212) are arranged to form a cross-pattern or X-pattern as required by amended Claim 1.  Therefore, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892